ASSET PURCHASE AGREEMENT
by and among
HD MEDIA COMPANY, LLC
CHAMPION PUBLISHING, INC.
AND
CHAMPION INDUSTRIES, INC.


Effective as of July 12, 2013


 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS



ARTICLE I. SALE OF ASSETS AND TERMS OF PAYMENT   1 1.1 Transfer of Assets   1
1.2 Excluded Assets   4 1.3 Liabilities   5 1.4 Consideration   8 1.5 Manner of
Payment   8 1.6 Adjustments   8 1.7 Allocation of Purchase Price   8 ARTICLE II.
THE CLOSING   9 2.1 Time and Place of Closing   9 2.2 Deliveries by Sellers   9
2.3 Deliveries by Buyer   10 ARTICLE III. REPRESENTATIONS AND WARRANTIES OF
SELLERS   10 3.1 Organization; Qualification   10 3.2 Authority Relative to this
Agreement   11 3.3 Financial Statements   11 3.4 Business Since the Balance
Sheet Date   12 3.5 No Defaults   12 3.6 Undisclosed Liabilities   13 3.7
Licenses and Authorizations   13 3.8 Condition and Adequacy of the Assets; Title
 
13
3.9 Contracts and Arrangements   14 3.10 Real Property   15 3.11 Intellectual
Property   16 3.12 Litigation and Compliance with Laws   16 3.13 Employees   17
3.14 Personal Property   18 3.15 Changes   18 3.16 Brokers   19 3.17
Environmental Matters   19 3.18 Circulation   20 3.19 Insurance   20 3.20 Taxes
  20 ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF BUYER   21 4.1 Organization  
21 4.2 Authority Relative to this Agreement   21 4.3 No Defaults   21 4.4
Brokers   22                

 
 
i

--------------------------------------------------------------------------------

 
 

ARTICLE V. COVENANTS OF SELLER PENDING THE CLOSING DATE.   22 5.1 Maintenance of
Business   22 5.2 Organization; Goodwill   23 5.3 Access to Facilities, Files
and Records   23 5.4 Representations and Warranties   24 5.5 Corporate Action  
24 5.6 Consents   24 5.7 Confidential Information   24 5.8 Consummation of
Agreement   24 5.9 Notice of Proceedings   24 5.10 Taxes   25     25 6.1
Representations and Warranties   25 6.2 Corporate Action   25 6.3 Confidential
Information   25 6.4 Consummation of Agreement   26 6.5 Notice of Proceedings  
26 6.6 Maintenance of Financial Position   26 ARTICLE VII. CONDITIONS TO THE
OBLIGATIONS OF SELLERS   26 7.1 Representations, Warranties and Covenants   26
7.2 Proceedings   27 ARTICLE VIII. CONDITIONS TO THE OBLIGATIONS OF BUYER   27
8.1 Fifth Third Lien   27 ARTICLE IX. INDEMNIFICATION   27 9.1 Survival;
Limitations   27 9.2 Indemnification of Buyer   29 9.3 Indemnification of
Sellers   30 9.4 Notice of Claims   30 9.5 Defense of Third Party Claims   31  
     

 
ii

--------------------------------------------------------------------------------

 
 

ARTICLE X. MISCELLANEOUS PROVISIONS   31 10.1 Risk of Loss   31 10.2 Abandonment
of Agreement   32 10.3 Liabilities Upon Abandonment   32 10.4 Expenses   32 10.5
Employees and Employee Benefits   33 10.6 Further Assurances and Consents   34
10.7 Waiver of Compliance   35 10.8 Notices   36 10.9 Assignment   36 10.10
Governing Law   36 10.11 Public Announcements   36 10.12 No Third Party Rights  
36 10.13 Waiver of Jury Trial   37 10.14 Counterparts   37 10.15 Headings   37
10.16 Specific Performance   37 10.17 Severability   37 10.18 Confidentiality  
37 10.19 Entire Agreement; Amendments                     Schedule 1.2(j)
Excluded Assets     Schedule 1.6(c) Exceptions to GAAP     Schedule 2.2(e)
Transition Services Table     Schedule 3.3 Financial Statements     Schedule 3.7
Licenses and Permits     Schedule 3.9 Contracts     Schedule 3.10(a) Owned Real
Property     Schedule 3.10(b) Leased Real Property     Schedule 3.11
Intellectual Property     Schedule 3.12 Litigation and Compliance with Laws    
Schedule 3.13(a) Employees; Salaries     Schedule 3.13(b) Labor Agreements    
Schedule 3.14
Tangible Personal Property
    Schedule 3.15
Changes Since Balance Sheet Date
    Schedule 3.17 Environmental Matters     Schedule 3.18 Circulation Reports  
  Schedule 5.1 Maintenance of Business     Schedule 8.4 Material Consents    



 
iii

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
THIS ASSET PURCHASE AGREEMENT (this “Agreement”), effective as of July 12, 2013,
is by and among Champion Publishing, Inc., a West Virginia corporation
(“Publishing”), Champion Industries, Inc., a West Virginia corporation
(“Champion”), and HD Media Company, LLC(“Buyer”). Publishing and Champion are
each individually referred to herein as a “Seller” and together referred to as
“Sellers”.
WHEREAS, Sellers own and publish the The Herald Dispatch, a daily newspaper
distributed in and around Huntington, West Virginia, together with all related
publications and services and assets and facilities, all related web sites and
all of Sellers’ rights to prepare, publish, sell and distribute any of the
foregoing in all languages (collectively the “Newspaper”) and the mastheads and
certain other intellectual property associated with the Newspaper (the
“Mastheads”); and
WHEREAS, Sellers desire to sell and Buyer desires to purchase all of the assets
related to the operation, publication and distribution of the Newspaper as a
going concern, together with the Mastheads.
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and based upon the representations and warranties made by
each party to the other in this Agreement, the parties have agreed to consummate
the sale of the Newspaper on the terms contained herein.


ARTICLE I
SALE OF ASSETS AND TERMS OF PAYMENT


1.1 Transfer of Assets. Upon the terms and subject to the conditions of this
Agreement, on the Closing Date (as defined in Section 2.1 hereof) Sellers will
sell, assign, convey or cause to be conveyed, transfer and deliver to Buyer, and
Buyer will purchase and accept from Sellers, all of the assets and properties of
Sellers, tangible or intangible, of every kind and description, used by Sellers
that relate primarily to the business and operation of the Newspaper as a going
concern (all such assets being referred to herein as the “Sellers’ Assets”), but
excluding the Excluded Assets described in Section 1.2 below.
In addition, upon the terms and subject to the conditions of this Agreement, on
the Closing Date, Sellers will sell, assign, convey or cause to be conveyed,
transfer and deliver to Buyer, and Buyer will purchase and accept from Sellers,
the Newspaper’s “Mastheads” which consist of the mastheads, trademarks, trade
dress, trade names, service marks, registrations, domain names, and other
property rights relating thereto and all goodwill associated therewith. The
Sellers’ Assets along with the Mastheads are hereinafter collectively referred
to as the “Assets”. The Assets include, without limitation, the following:
 
1

--------------------------------------------------------------------------------

 
(a)
The Real Property (as defined in Section 3.10(b));

(b) All Leases (as defined in Section 3.9(e));
(c) Sellers tangible personal property, editorial material, work in process,
finished goods, manuscripts, notes and drafts, graphic artwork, cuts,
photographs and negatives owned by Sellers to the extent they relate primarily
to the Newspaper; promotional materials, inserts, and direct mail materials
owned by Sellers to the extent they relate primarily to the Newspaper;
stationery, supplies, purchase orders, forms, labels, shipping materials and
catalogs owned by Sellers to the extent they relate primarily to the Newspaper;
and all lists owned by Sellers of contributors, authors, correspondents,
reviewers, photographers, illustrators and editors who contribute or have
contributed to the Newspaper; other inventory and supplies, and other assets and
equipment relating primarily to the Newspaper, including without limitation
those listed in Schedule 3.14 hereto;
(d) All contracts, agreements and similar documents that relate to the operation
of the Newspaper or are otherwise specifically assumed pursuant hereto, together
with all subscriptions and all orders and agreements for the sale of
advertising, space reservations and insertion orders relating to the Newspaper,
including without limitation those described in Schedule 3.9 hereto;
(e) All of Sellers right, title and interest in and to all licenses, Permits (as
defined in Section 3.7), variances, franchises, certifications, approvals and
other governmental authorizations relating primarily to the Newspaper, together
with any renewals, extensions or modifications thereof and additions thereto;
(f) All publishable materials of any nature, as used in the business of the
Newspaper, the names “The Herald Dispatch”, “The Lawrence Herald” and “Putnam
Herald”, copyrights, patents, trademarks, service marks, logotypes and trade
names (including registrations and applications for registration of any of the
foregoing), web sites, domain names, processes, inventions, computer software,
computer programs and software and program rights, trade secrets, goodwill and
other intangible rights and interests issued to or owned by Sellers and used in
connection with the operation, publication and distribution of the Newspaper;
 
 
2

--------------------------------------------------------------------------------

 
(g) All of Sellers accounts or other receivables, claims, evidences of debt owed
to Sellers, utility deposits and other deposits and prepaid expenses arising out
of Sellers’ operation of the Newspaper together with all records relating
thereto;
(h) All of the Newspaper’s files and other records in whatever form relating to
the operation of the Newspaper, including without limitation all of its
historical materials relating to the Newspaper’s advertising, circulation and
distribution, all circulation, subscriber, delivery and mailing lists and
carrier routes maintained by Sellers to the extent they relate to the Newspaper,
all data related to such lists, all circulation readership studies, audience
surveys and research owned by Sellers, and all other mailing lists, together
with all records, reports and tapes of computer data owned by Sellers, in each
case to the extent they relate primarily to the Newspaper, rate cards,
verification cards, advertising insertion orders, specimen copies of all
advertisements carried in the Newspaper, and copies of current price lists,
discount lists, catalogs, public relations materials, sales correspondence, call
reports, call books, advertiser lists and sales promotion lists;
(i) All claims, causes of action, rights of recovery and rights of set-off of
any kind (including, without limitation, rights under and pursuant to all
warranties, representations and guarantees made by suppliers of products,
materials or equipments, or components thereof) to the extent they relate to the
Newspaper, are owned by Sellers and relate to the period of time following the
Closing Date;
(j) All of Sellers libraries of back and current issues of the Newspaper;
(k) All of Sellers goodwill in and going concern value of the Newspaper;
(l) Any prepaid taxes of Sellers which are included as Assets on the Closing
Date;
(m) All of Sellers right, title and interest in and to any non-solicitation
agreements benefiting the Newspaper;
 
 
3

--------------------------------------------------------------------------------

 
(n) Without duplication, all assets relating primarily to the operations of the
Newspaper reflected in the Newspaper’s balance sheet included in the Financial
Statements dated as of May 31, 2013 (the “Balance Sheet Date”), together with
changes in the ordinary course of business or as otherwise allowed under this
Agreement up to and including the Closing Date;
(o) Assignment of Sellers’ rights, if any, to indemnification under the Amended
and Restated Asset Purchase Agreement effective as of April 12, 2007 by and
among Gannett Satellite Information Network, Inc., Gannett River States
Publishing Corporation, Pacific and Southern Company, Inc., Federated
Publications, Inc., Media West – GSI, Inc., Media West – GRS, Inc., GateHouse
Media Illinois Holdings, Inc. and GateHouse Media, Inc., pursuant to which the
indemnity obligations of the Gannett Parties with respect to the Newspaper are
partially assigned to Publishing and Champion. Notwithstanding anything to the
contrary contained herein, it is understood that Sellers are not making any
representation, warranty or guarantee as to the enforceability or collectibility
of such assignment; and
(p) All cash remaining under the control of the Seller at the close of business
(5:00 p.m. EDT) on the Closing Date, which is on the Premises (being the 946
Fifth Avenue, Huntington, WV property) or at any other location, other than cash
held in Seller’s bank account, money market or other similar accounts.
1.2 Excluded Assets. The following assets relating to the business of operating,
publishing and distributing the Newspaper shall be retained by Sellers and shall
not be sold, assigned, conveyed, transferred or delivered to Buyer (the
“Excluded Assets”):
(a) All cash and cash equivalents, except as described in Section 1.1(p) above;
(b) Claims by Sellers with respect to the Excluded Assets and liabilities not
assumed by Buyer, including without limitation all refunds and claims for tax
refunds (except for prepaid taxes acquired by Buyer pursuant to Section 1.1(l)
above) and counterclaims with respect to obligations and liabilities not being
assumed by Buyer hereunder;
(c) All contracts of insurance, tax records and tax returns;
(d) All Employee Benefits Plans (as defined in Section 3.13(c));
 
 
4

--------------------------------------------------------------------------------

 
(e) (i) the franchise to be a corporation ; (ii) the organizational documents
(including articles or certificate of incorporation or bylaws (as applicable));
(iii) in respect of Sellers which are corporations: (A) the corporate seal, (B)
the minute books, (C) the stock books, and (D) the stock certificates; (iv) the
qualifications to transact business as a foreign corporation; (v) the
arrangements with registered agents relating to foreign qualifications, taxpayer
and other identification numbers; (vi) other records or similar documents
relating to the organization, maintenance and existence of Sellers as a
corporation; and (vii) any other corporate records relating to the corporate
organization or capitalization (as applicable) of Sellers;
(f) All items of a corporate overhead nature that are controlled by or located
at the corporate offices of Sellers;
(g) Any right, property or asset described in Schedule 1.2(j) hereto, including
the property and rights which are shared with affiliates of Sellers and not used
primarily in the businesses of the Newspaper;
(h) Any assets or properties of Seller, tangible or intangible, of every kind
and description which are not used primarily in connection with the businesses
of the Newspaper and are not included in the Financial Statements of Publishing;
(i) All assets of River Cities Printing and the tradename “River Cities
Printing”; and
(j) Sellers’ rights under this Agreement.
1.3 Liabilities.
(a) The Assets shall be sold and conveyed to Buyer free and clear of all liens
and encumbrances of Fifth Third Bank, as Administrative Agent for those secured
lenders under that certain First Amended and Restated Credit Agreement dated as
of October 19, 2012, as amended by First Limited Forbearance and Waiver
Agreement and First Amendment to Amended and Restated Credit Agreement dated as
of May 31, 2013. Buyer shall assume, discharge and perform the following
liabilities (the “Assumed Liabilities”):
(i) those liabilities and obligations of Sellers under the contracts assigned to
Buyer which are described in Subsection 1.1(d) (other than any obligation under
any such contract related or arising prior to the Closing Date, including,
without limitation, any liability for breach or nonperformance); provided,
however, that if any such contract requires a consent to the assignment thereof
to Buyer and such consent has not been obtained, then this Agreement, to the
extent permitted by law, shall constitute an equitable assignment by Sellers to
Buyer of all rights, benefits, title and interest, liabilities and obligations
under such contract;
 
 
5

--------------------------------------------------------------------------------

 
(ii) those liabilities and obligations of Sellers as of the Closing Date
constituting deferred revenues, including but not limited to liabilities under
agreements for advertising to the extent to be run in issues of the Newspaper
published after the Closing Date and prepaid subscriptions;
(iii) those liabilities and obligations of Sellers for trade accounts payable
and advertising rebates payable which are primarily related to the operations of
the Newspaper and all applicable taxes accrued or accruable at the Closing Date
related to the newspaper operations exclusive of federal or state income taxes
or franchise taxes; and
(iv) those employee liabilities and obligations of Sellers primarily related to
the operation of the Newspaper, which shall include accrued payroll, unused
vacation, sick leave, holiday and personal days and applicable taxes.
(b) Except as set forth in Section 1.3(a) above or as otherwise expressly set
forth herein, Buyer does not assume and will not be liable for, and Sellers
shall remain unconditionally liable for, all other liabilities or obligations of
Sellers (or any other person, in the case of liabilities or obligations for
taxes) (the “Excluded Liabilities”), including, but not limited to:
(i) any liability or obligation arising prior to Closing under any contract not
described in Subsection 1.1(d) above;
(ii) any liability under any contract of insurance or relating to any other
Excluded Assets;
(iii) any liability arising out of any termination by any Seller of the
employment of any employee, consultant or independent contractor of the
Newspaper on or prior to the Closing Date, or who retired on or prior to the
Closing Date;
 
 
6

--------------------------------------------------------------------------------

 
(iv) any liability under any litigation, proceeding or claim of any nature
related to the Newspaper arising during, or brought by any person or entity with
respect to, the period of time on or prior to the Closing Date, whether or not
such litigation, proceeding or claim is pending, threatened or asserted before,
on or after the Closing Date;
(v) any liability for (I) any taxes (other than taxes of Sellers assumed by
Buyer pursuant to Section 1.3(a)(iii) above) with respect to the Newspaper or
the Assets for periods ending on or prior to the Closing Date and taxes deemed,
pursuant to Section 1.6, payable for the portion ending on the Closing Date of a
Straddle Period (as defined in Section 1.6), (II) except as allocated in Section
10.4, any taxes imposed on the transfer of the Assets or the Newspaper on or
prior to the Closing Date and, (III) any estate or gift taxes imposed with
respect to Sellers, the Assets or the Newspaper on or prior to the Closing Date;
provided, however, that Transfer Taxes (as defined in Section 10.4) on the
transfer of the Assets pursuant to this Agreement shall be paid by Sellers as
provided in Section 10.4;
(vi) except as otherwise set forth in this Agreement, any and all liabilities
incurred by Sellers in connection with the negotiation, execution or performance
of this Agreement (including, without limitation, all legal, accounting,
brokers, finders and other professional fees and expenses); or
(vii) any and all obligations, liabilities and/or commitments, including but not
limited to obligations, liabilities and/or commitments pursuant to Environmental
Laws, arising out of or related to conditions or events arising from or related
to the Real Property and/or the operation of the Newspaper thereon that occurred
on or prior to the Closing Date. The obligations, liabilities and/or commitments
contemplated by this Section 1.3(b)(viii) include, but are not limited to, all
matters arising from or relating to Item 2 of Schedule 3.17 and all facts and
circumstances underlying or leading to such implementation or that made such
implementation necessary.
 
 
7

--------------------------------------------------------------------------------

 
 
 
1.4 Consideration. Subject to the conditions contained in this Agreement, and in
consideration of the sale of the Assets, Buyer will pay on the Closing Date the
sum of Ten Million Dollars ($10,000,000) (the “Purchase Price”). The sum of Two
Million Dollars ($2,000,000) held in escrow pursuant to the Amended and Restated
Letter of Intent dated June 14, 2013 between Sellers and Douglas Reynolds and
the “Escrow Letter” therein referred shall be applied towards the Purchase Price
on the Closing Date.
1.5 Manner of Payment. The Purchase Price shall be paid to Sellers on the
Closing Date in immediately available funds by wire transfer to bank accounts
designated by Sellers and Fifth Third Bank as Administrative Agent for secured
lenders.
1.6 Adjustments. . Items to be prorated as of the close of business on the
Closing Date shall include only personal property taxes and real property taxes.
The portion of any personal property taxes and real property taxes for a taxable
period that includes the Closing Date (a “Straddle Period”) that shall be deemed
to be payable for the portion of the period ending on the Closing Date shall be
the amount of such taxes for the entire period (or, in the case of such taxes
determined on an arrears basis, the amount of such taxes for the immediately
preceding period) multiplied by a fraction the numerator of which is the number
of calendar days in the period ending on the Closing Date and the denominator of
which is the number of calendar days in the entire period.
1.7 Allocation of Purchase Price. As soon as practicable after the date hereof,
but in no event later than ninety (90) days after the Closing Date, Buyer and
Sellers will negotiate, in good faith, with a view towards allocating, as of the
Closing Date, the Purchase Price among the Assets. If Buyer and Sellers agree
upon an allocation, then both parties agree to file Federal Form 8594 consistent
with such an agreement. If an agreement cannot be reached prior to the Closing,
the parties shall engage an independent and mutually acceptable appraiser to
perform a valuation of the Assets. This valuation shall be used in allocating
the Purchase Price. Buyer and Sellers shall use such allocation for all
purposes, including tax and financial reporting. If, contrary to the intent of
the parties hereto as expressed in this Section 1.7, any taxing authority makes
or proposes an allocation different from that contemplated in this Section 1.7,
Sellers and Buyer shall cooperate with each other in good faith to contest such
taxing authority’s allocation (or proposed allocation); provided, however, that,
after consultation with the party adversely affected by such allocation (or
proposed allocation), the other party hereto may file such protective claims or
returns as may reasonably be required to protect its interest.
 
8

--------------------------------------------------------------------------------

 
ARTICLE II.
THE CLOSING


2.1 Time and Place of Closing. The closing (the “Closing”) of the sale and
purchase of the Assets shall be held in the offices of Huddleston Bolen LLP, 611
Third Avenue, Huntington, West Virginia 25701 on or before July 15, 2013 (the
“Closing Date”). Closing shall be deemed effective at 11:59 p.m. local time on
the Closing Date.
2.2 Deliveries by Sellers. At the Closing, Sellers, as appropriate, will deliver
to Buyer the following, each of which shall be in form and substance
satisfactory to the parties hereto:
(a) Bills of sale, general warranty deeds, assignments and other instruments of
transfer and documents as shall be appropriate to carry out the intent of this
Agreement and sufficient to sell, assign, convey and transfer good and valid (or
in the case of real property, good and marketable) title to the Assets to Buyer,
subject to Permitted Encumbrances;
(b) Assignments of Sellers domain names relating to the Newspaper;
(c) Any consents to assignments from third parties obtained by Sellers relating
to the Material Contracts that require such consent as shown on Schedule 3.9
hereto, as well as any other consents obtained by Sellers;
(d) Receipt for the Purchase Price;
(e) Transition services agreements among Sellers and Buyer executed by Sellers,
which, among other things, provide for Sellers to continue to provide certain
services with respect to the Newspaper for various periods of time after the
Closing Date, substantially in accordance with Schedule 2.2(e), as set forth in
such agreements (the “Transition Services Agreements”);
(f) Certificates, dated the Closing Date, of an appropriate officer of each
Seller as to approval of such Seller relating to this Agreement and the
transactions contemplated hereby;
 
 
9

--------------------------------------------------------------------------------

 
(g) Certificates of an appropriate officer of each Seller certifying the
fulfillment of the conditions set forth in Section 8.1;
(h) A certificate of an appropriate officer of each Seller as to that Seller’s
status as a non-foreign entity; and
(i) Such other certificates, instruments and documents as are required to be
delivered by Sellers pursuant to the terms of this Agreement.
2.3 Deliveries by Buyer. At the Closing, Buyer will deliver to Sellers the
following, each of which shall be in form and substance satisfactory to the
parties hereto:
(a) Funds equal to the Purchase Price in such manner as described in Section 1.5
above;
(b) An instrument of assumption pursuant to which Buyer shall assume the Assumed
Liabilities as provided in Section 1.3 hereof;
(c) The Transition Services Agreements, executed by Buyer;
(d) If applicable, a Certificate dated the Closing Date, of the Secretary of
Buyer as to approval of Buyer relating to this Agreement and the transactions
contemplated hereby;
(e) Certificate of Buyer certifying the fulfillment of the conditions set forth
in Sections 7.1(a) and 7.1(b) below; and
(f) Such other certificates, instruments and documents as are required to be
delivered by Buyer pursuant to the terms of this Agreement.


ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF SELLERS


Sellers, as appropriate, represent and warrant to Buyer as follows:
3.1 Organization; Qualification. Each Seller is a corporation validly existing
and in good standing under the laws of its state of incorporation. The
applicable Seller has the full power and authority to own and operate the Assets
(excluding the Mastheads) and carry on the business operations of the Newspaper
as such operations are now being conducted. The applicable Seller has the full
power and authority to own the Mastheads. Each Seller (a) is duly qualified to
do business and in good standing, and is duly licensed, authorized or qualified
to transact business in each jurisdiction in which the ownership or lease of
real property or the conduct of its business requires it to be so qualified, and
(b) has all government licenses, Permits, approvals and other authorizations
necessary to own its properties and assets and carry on its business as it is
now being conducted, except such licenses, Permits, approvals and other
authorizations described in clauses (a) and (b) the lack of which would not have
a Material Adverse Effect (as defined in Section 3.4).
 
10

--------------------------------------------------------------------------------

 
3.2 Authority Relative to this Agreement. Each Seller has the full power,
authority and legal right to execute and deliver this Agreement and to
consummate the transactions and perform its obligations as contemplated hereby.
The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by all
necessary action, and this Agreement has been duly and validly executed and
delivered by each Seller and, assuming due authorization, execution and delivery
by Buyer, constitutes a legal, valid and binding obligation of such Seller
enforceable against such Seller in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency or similar law affecting the rights
of creditors generally.
3.3 Financial Statements. Schedule 3.3 sets forth (a) the unaudited financial
statements of the Newspaper for the fiscal year ended October 31, 2012 and (b)
unaudited financial statements for the period through May 31, 2013 (the “Balance
Sheet Date”) (the financial statements referred to in clauses (a) and (b) being
“Financial Statements”). The Financial Statements fairly present in all material
respects the financial position of the Newspaper and the results of operations
of the Newspaper as at and for the periods covered thereby and have been
prepared in conformity with Sellers historical accounting practices which
reflect accrual basis accounting and, with respect to the Newspaper, are
sufficient to permit preparation of the audited financial statements of Champion
in accordance with generally accepted accounting principles, except as otherwise
noted therein or as set forth on Schedule 1.6(c). No material adjustments of the
Financial Statements are required for a fair presentation of the results of
operations and financial position of the Newspaper on an accrual basis. Except
as set forth on Schedule 3.3, the Financial Statements are correct and complete
in accordance with the books and records regularly maintained by the Newspaper
which reflect accrual basis accounting. The Financial Statements fairly present
the results of operations and financial position of the Newspaper as of the
dates and for the periods set forth therein. Sellers shall deliver on the
Closing Date to Buyer a schedule of the Newspaper’s outstanding accounts
receivable as of the Closing Date. All such accounts receivable have arisen in
the ordinary course of business and represent bona fide indebtedness incurred by
the applicable account debtor and have been properly adjusted for bankrupt and
other uncollectible accounts. Assuming reasonable collection efforts by Buyer,
Sellers have no reason to believe that such accounts receivable would not be
collectible (net of Sellers reserves for uncollectible receivables established
by Sellers in the ordinary course of its business consistent with past
practice). Sellers make no representations, however, about the future business
or financial prospects of the Newspaper for Buyer’s intended purposes.
 
 
11

--------------------------------------------------------------------------------

 
3.4 Business Since the Balance Sheet Date. Except as set forth on Schedule 3.15,
since the Balance Sheet Date, the business of the Newspaper has been conducted
in the ordinary course of business and in substantially the same manner as it
was before the Balance Sheet Date. Since the Balance Sheet Date, there has been
no change in the business, condition (financial or otherwise), properties or
operations of the Newspaper or other event or occurrence which has had or would
reasonably be expected to have a material adverse effect on the business,
operations, properties or condition (financial or otherwise) of the Newspaper
taken as a whole (“Material Adverse Effect”) as of the Closing Date.
3.5 No Defaults.
(a) The execution, delivery and performance of this Agreement by Sellers will
not (i) conflict with any provision of the Certificates of Incorporation or
Bylaws of any Seller, (ii) result in a default (or give rise to any right of
termination, cancellation or acceleration), with notice or passage of time or
both, under or conflict with any of the terms, conditions or provisions of any
Material Contract (as defined in Section 3.9), note, bond, mortgage or other
instrument, obligation or agreement relating to the business of the Newspaper or
to which any of the Assets may be subject, and which default or conflict, singly
or in the aggregate, would or would reasonably be expected to have a Material
Adverse Effect, (iii) violate any law, statute, rule, regulation, order,
injunction or decree of any federal, state or local governmental authority or
agency applicable to Seller or any of the Assets, or (iv) result in the creation
or imposition of any Lien of any nature whatsoever on any of the Assets.
 
 
12

--------------------------------------------------------------------------------

 
(b) Except for the required consents with respect to the contracts referred to
in Section 3.9, Sellers are not required to submit any notice, report or other
filing with, or obtain any consent, approval or waiver from, any governmental or
regulatory authority or instrumentality or any other third party in connection
with the execution, delivery or performance of this Agreement by Sellers or the
consummation of the transactions contemplated hereby, except where failure to
give such notice, report or other filing, or to obtain such consent, approval or
waiver would have no, and would not be reasonably expected to have a, Material
Adverse Effect.
3.6 Undisclosed Liabilities. No Seller has any obligation or liability to be
reflected or reserved against in any of the Financial Statements which is not
fully reflected or reserved against in such Financial Statements except for
liabilities which have arisen in the ordinary course of business.
3.7 Licenses and Authorizations. All licenses, Permits and authorizations
required to own the Assets and to conduct the business of the Newspaper are held
by Sellers are in full force and effect with no violations of any of them having
occurred, other than violations that would not have, and would be reasonably
expected to have, a Material Adverse Effect. All such material licenses, Permits
and Authorizations are listed in Schedule 3.7. Except as disclosed in Schedule
3.12, no proceeding is pending or, to the knowledge of Sellers, threatened in
writing, seeking the revocation or limitation of any such license, Permit or
other authorization.
3.8 Condition and Adequacy of the Assets; Title. The tangible assets included in
the Assets are in adequate operating condition and repair, ordinary wear and
tear excepted, and are adequate and suitable in accordance with general industry
practices and applicable law for the purposes for which they are currently used.
Except for the lien of Fifth Third Bank, as Administrative Agent for those
secured lenders under that certain First Amended and Restated Credit Agreement
dated as of October 19, 2012, as amended by First Limited Forbearance and Waiver
Agreement and First Amendment to Amended and Restated Credit Agreement dated as
of May 31, 2013, each Seller has good and marketable title to all of the Assets
which it purports to own free and clear of all security interests, mortgages,
conditional sales agreements, charges, liens and other encumbrances (“Liens”),
except for Permitted Encumbrances . All inventory of each Seller included in the
Assets is useful in the ordinary course of such Seller’s business. Without
limiting the generality of any of the foregoing, except as indicated on Schedule
3.8, no Seller uses furniture, fixtures, equipment, inventory or supplies in
connection with the operation of the Newspaper which it does not own. Except for
the Excluded Assets, the Assets are, in the aggregate, all of the assets which
are necessary to operate the Newspaper in the manner in which the Newspaper was
operated during the preceding 12-month period, except for additions thereto and
deletions therefrom in the ordinary course of business and consistent with past
practice.
 
 
13

--------------------------------------------------------------------------------

 
3.9 Contracts and Arrangements. As used herein, “Material Contracts” means all
of the following contracts, agreements and arrangements (written or oral)
included in the Assets involving annual consideration of more than $25,000:
(a) Sales agency or advertising representation contracts;
(b) Contracts for the future construction or purchase of capital improvements,
purchase of materials, supplies or equipment, or for the sale of assets;
(c) Consulting contracts, employment agreements or freelance agreements;
(d) Licenses or agreements under which Seller is authorized to publish materials
supplied by others in future issues of the Newspaper;
(e) Leases of real and personal property (collectively, the “Leases”); and
(f) Any other contract or lease not made in the usual and ordinary course of
business, or not terminable by Sellers without liability upon not more than 90
days’ written notice.
All of the Material Contracts are listed on Schedule 3.9. Schedule 3.9 specifies
those Material Contracts, the assignment of which requires the consent of a
third party. Provided that any requisite consent to the assignment of Material
Contracts to Buyer is obtained, to the knowledge of Sellers, each of the
contracts and leases which is assigned to and assumed by Buyer on the Closing
Date is valid and in full force and effect. There is no existing default, event
of default or other event under such Material Contracts which, with or without
notice or lapse of time or both, would constitute a default or an event of
default by a Seller under any such contract. To the knowledge of Sellers, there
is not, under any of the Material Contracts, any existing default or event of
default which, with or without notice or lapse of time or both would constitute
a default or event of default on the part of any other party thereto, except
such defaults, events of default and other events which would not have, and
would not reasonably be expected to have, a Material Adverse Effect. Prior to
the Closing Date, Sellers will make available to Buyer complete copies (or
written summaries of oral contracts) of all of the Material Contracts.
 
 
14

--------------------------------------------------------------------------------

 
3.10 Real Property.
(a) Schedule 3.10(a) sets forth a complete and accurate list of all real
property owned in fee by Sellers or their respective affiliates and used
primarily in the business of the Newspaper (the “Owned Real Property”);
(b) Schedule 3.10(b) sets forth a complete and accurate list of all leasehold
interests used primarily in the business of the Newspaper (the “Leased Real
Property”). The Leased Real Property and the Owned Real Property are
collectively referred to as the “Real Property”;
(c) Sellers hold good and marketable fee title to each parcel of Owned Real
Property disclosed on Schedule 3.10(a), free and clear of any Liens except for
that lien of Fifth Third Bank, as Administrative Agent, as a Lender and as a L/C
Issuer, easements, rights-of-way, licenses, use restrictions, claims, charges,
options, rights of first offer, rights of first refusal or title defects, except
for Permitted Encumbrances of any nature whatsoever (as defined below). As used
herein, the term “Permitted Encumbrances” means (i) liens for taxes not yet due
and payable; (ii) liens for taxes which are being contested in good faith and by
appropriate proceedings in the amount of which a reserve has been created on the
Closing Date Balance Sheet; (iii) carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other like liens arising in the ordinary course of
business or which are being contested in good faith and by appropriate
proceedings in the amount of which a reserve has been created on the Closing
Date Balance Sheet; or (iv) easements, rights-of-way, encroachments, licenses,
restrictions, conditions and other similar encumbrances incurred or suffered in
the ordinary course of business and which do not materially interfere with the
current use of the Owned Real Property or result in, or would not reasonably be
expected to result in, a Material Adverse Effect;
(d) Sellers have a valid and enforceable interest in each parcel of Leased Real
Property disclosed in Schedule 3.10(b) as being leased by Sellers; and
 
 
15

--------------------------------------------------------------------------------

 
 
(e) There is no action or proceeding pending or, to the knowledge of Sellers,
threatened in writing, by any governmental agency or authority for assessment or
collection of past-due taxes, impact fees or special assessments affecting any
part of any Owned Real Property, and no condemnation or eminent domain
proceeding is pending or, to the knowledge of Sellers, threatened in writing,
against any part of any Owned Real Property.
3.11 Intellectual Property. Except for the Excluded Assets (as defined in
Section 1.2) and any matter relating thereto, all copyrights, trademarks, trade
names, service marks, logotypes and patents and all other material intellectual
property rights which are owned or held for use or used by Sellers in connection
with the business and operation of the Newspaper and which are material to the
operation of the Newspaper or ownership of any of the Assets (the “Rights”) are
valid, in good standing and uncontested. Schedule 3.11 sets forth a complete and
accurate list of all material Rights of Sellers relating to the operation of the
Newspaper. Sellers possess adequate rights, licenses or other authority to use
all Rights necessary to own the Assets and to conduct the business of the
Newspaper as presently conducted. Sellers have not received any notice with
respect to any alleged infringement or unlawful or improper use of any Rights
owned or alleged to be owned by others. Neither any affiliate of a Seller nor
any officer or employee of a Seller has any interest in any Right, all of which
are free and clear of any Lien. Sellers have no knowledge of any infringement of
any of the Rights.
3.12 Litigation and Compliance with Laws. Except as set forth on Schedule 3.12:
(a) the Newspaper has not been operating under or subject to, or in default with
respect to, any order, writ, injunction, judgment or decree of any court or
federal, state, or local governmental authority or agency; (b) neither Sellers
nor any of their officers, agents or affiliates has received any inquiry,
written or oral, from any such authority concerning any of the operations or
business of the Newspaper during the two-year period prior to the date of this
Agreement which has had or is reasonably expected by Sellers to have a Material
Adverse Effect; (c) there is no litigation, claim or arbitration pending by or
against, or to the knowledge of Sellers or their affiliates, threatened against,
any Seller or the Newspaper related to or affecting any of the Assets or the
operation of the Newspaper, including without limitation, any litigation,
arbitration or claim relating to any union or union activities; and (d) Sellers
and their affiliates have complied with all laws, regulations, orders or decrees
applicable to Sellers, the Assets and the Newspaper and the present uses by
Sellers of the Assets and operation of the Newspaper do not violate any such
laws, regulations, orders or decrees, except for any non-compliance with or
violation of any of the foregoing that, singly or in the aggregate, has not had
and is reasonably expected by Sellers not to have a Material Adverse Effect.
 
 
16

--------------------------------------------------------------------------------

 
 
3.13 Employees.
(a) Schedule 3.13(a) lists the names and salaries or rates of commission, date
of employment (with Sellers or the prior owner of the Newspaper) and job title
of all the full and part-time employees of the Newspaper.
(b) Except as set forth on Schedule 3.13(b), (i) Sellers are not a party to any
collective bargaining agreement or any other labor agreement covering or
relating to any employees of the Newspaper, and have not recognized and have not
received a demand for recognition of any collective bargaining representative
relating to any employees of the Newspaper; and (ii) no strike is pending or to
the knowledge of Sellers threatened against the Newspaper by its employees or
any collective bargaining representative claiming to represent such employees.
(c) Employee Benefit Programs; ERISA.
(i) Sellers have delivered to Buyer correct and complete copies of each material
employment, bonus, deferred compensation, pension, stock option, stock
appreciation right, profit-sharing or retirement plan, arrangement or practice,
each material medical, vacation, retiree medical, severance pay plan, and each
other material agreement or fringe benefit plan, arrangement or practice, of
Sellers, whether legally binding or not, including all “employee benefit plans,”
as defined in Section 3(3) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), which covered one or more employees of the Newspaper
at any time since Sellers acquisition of the Newspaper (“Employee Benefit
Programs”). Sellers have complied, in all material respects, with the terms of
all Employee Benefit Programs and all laws with respect to such programs,
including the Code and ERISA, and no default exists with respect to the
obligations of Sellers or any of its ERISA Affiliates under any such Employee
Benefit Programs, which default would have a Material Adverse Effect.
 
 
17

--------------------------------------------------------------------------------

 
(ii) Neither Seller has made a complete or partial withdrawal, within the
meaning of Section 4201 of ERISA, from any multiemployer plan which covered one
or more employees of the Newspaper at any time since Sellers acquisition of the
Newspaper which has resulted in, or could result in, any withdrawal liability,
except for any such liability which would not have a Material Adverse Effect.
Seller has not maintained or contributed to a plan which has been a
multiemployer plan with respect to Newspaper employees.
(iii) Neither Seller has provided or is required to provide, security to any
pension plan or to any single-employer plan which covered one or more employees
of the Newspaper at any time pursuant to Section 401(a)(29) of the Code except
as would not have a Material Adverse Effect. “ERISA” means the Employee
Retirement Income Security Act of 1974, as amended, and the regulations
thereunder. “ERISA Affiliate” means, with respect to any entity, trade or
business, any other entity, trade or business that is a member of a group
described in Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1)
of ERISA that includes the first entity, trade or business, or that is a member
of the same “controlled group” as the first entity, trade or business pursuant
to Section 4001(a)(14) of ERISA.
3.14 Personal Property. Schedule 3.14 lists all tangible personal property
included in the Assets. Except as set forth on Schedule 3.14, Sellers own and
have good and valid title to such properties, free and clear of all Liens,
except for Permitted Encumbrances.
3.15 Changes. Except as shown on Schedule 3.15 to this Agreement, no Seller has,
with respect to the business of the Newspaper: (a) mortgaged, pledged or
subjected to a Lien, any of the Assets; (b) sold, leased, removed or transferred
any material asset used or useful in the business of the Newspaper; or (c)
increased the compensation payable or to become payable to any employee or
agent, except increases in accordance with historical practices.
 
 
18

--------------------------------------------------------------------------------

 
3.16 Brokers. Except for the fees of Raymond James & Associates, Inc., which
shall be paid by Sellers, there is no broker or finder or other person who would
have any valid claim against Buyer for a commission or brokerage in connection
with this Agreement or the transactions contemplated hereby as a result of any
agreement, understanding or action by Sellers.
3.17 Environmental Matters. Except as set forth on Schedule 3.17, the Newspaper
has obtained all Permits (as defined below) required under all Environmental
Laws and is in compliance with all Environmental Laws and with all such Permits
and has not violated any of the foregoing, except where such failure to comply
or violation would not have a Material Adverse Effect. For purposes of this
Agreement, “Environmental Law” means all Legal Requirements and Permits
concerning land use, public health, safety, welfare, or the environment,
including without limitation the Resource Conservation and Recovery Act, (42
U.S.C. §§ 6901 et seq.), as amended, and the Comprehensive Environmental
Response, Compensation, and Response Act (42 U.S.C. §§ 9601 et seq.), as amended
(“CERCLA”). For purposes of this Agreement, “Legal Requirements” means any
statute, ordinance, code or other law (including the common law), rule,
regulation, order, notice standard, procedure or requirement enacted, adopted,
applied or issued by any governmental or regulatory authority (domestic or
foreign), including, without limitation judicial decisions applying or
interpreting any such Legal Requirement. For purposes of this Agreement,
“Permit” shall mean any permit, license, consent, authorization, approval,
privilege, waiver, exception, variance, exclusionary or inclusionary orders and
other concessions. All such Permits are current and in full force and effect.
Except as set forth on Schedule 3.17, with respect to the business, ownership
and/or operation of the Newspaper, Sellers have not received and, to the
knowledge of Sellers, no other person has received, any notice from any
governmental or regulatory agency to the effect that Sellers have performed,
failed to perform, or suffered any act, or that a condition exists, which might
reasonably give rise to liability to Sellers under CERCLA, nor has Sellers, or,
to the knowledge of Sellers, any other person, submitted any notice pursuant to
section 103 of CERCLA to, or responded to any request for information pursuant
to section 104 of CERCLA from, any governmental or regulatory agency with
respect to the Assets. Except as set forth on Schedule 3.17, Sellers has not
caused or contributed to the release or threat of release of any Hazardous
Substance, and to the knowledge of Sellers there exists no Hazardous Substance
released, threatened to be released, disposed, discharged, dumped or spilled on,
at, beneath, from or to the Real Property (including without limitation any
surface waters or groundwaters thereon), except as would not have a Material
Adverse Effect. For purposes of this Agreement, “Hazardous Substance” means any
element, material, chemical, compound, mixture or solution defined, designated,
listed, classified or regulated under any Environmental Law. Except as set forth
on Schedule 3.17, to the knowledge of Sellers, no Hazardous Substance used,
generated or handled by the Newspaper on the Real Property or elsewhere has been
released, disposed, discharged, dumped or spilled on, or migrated to or from,
any other real property, except as would not have a Material Adverse Effect.
Sellers has produced true and complete copies of all non-proprietary audits,
data, reports, investigations or other materials conducted in respect of or
concerning the environmental condition of the Real Property or the Newspaper
that are in Sellers possession, custody or control. Except as set forth on
Schedule 3.17, to the knowledge of Sellers, no underground storage tanks or
asbestos containing materials are or have been located in, on or under any
portion of the Real Property or structures thereon.
 
 
19

--------------------------------------------------------------------------------

 
3.18 Circulation. The paid circulation of the Newspaper reported in the Audit
Bureau of Circulations Reports and the Newspaper’s publisher’s statements (as
set forth on Schedule 3.18 hereto) are true and correct.
3.19 Insurance. Schedule 3.19 sets forth a true, correct and complete list of
all claims made by Sellers under insurance policies of any kind or nature
maintained as of the date of this Agreement by or on behalf of Sellers and
relating to the Newspaper and/or the Assets which are still outstanding, setting
forth as to each claim the date, nature and amount thereof and its current
status.
3.20 Taxes. (a) Except as set forth in Schedule 3.20, Sellers have timely filed,
after giving effect to any applicable extensions, all tax returns required to be
filed by them, and all such tax returns were complete and correct at the time of
filing and continue to be complete and correct. Sellers have timely paid, after
giving effect to any applicable extensions, all taxes required to be paid by
them.
(b) No representative of any taxing authority is asserting in writing or orally
any material tax deficiency that has not been adequately reserved for, and no
liens for taxes exist (other than liens for taxes not yet due or for taxes being
contested in good faith), with respect to the Assets or the Newspaper. All
required tax estimates, deposits, prepayments and similar reports or payments
for current periods have been properly made. There are no actions, suits,
proceedings, investigations or claims pending or, to the knowledge of Sellers,
threatened against Sellers in respect of taxes, nor are any material matters
under discussion with any governmental authority relating to taxes.
 
 
20

--------------------------------------------------------------------------------

 
(c) All material amounts that are required to be collected or withheld by
Sellers have been duly collected and withheld, and any such amounts that are
required to have been remitted to any taxing authority have been duly remitted.
(d) Sellers have not waived any statute of limitations in respect of taxes or
agreed to an extension of time with respect to a tax assessment or deficiency.


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF BUYER


Buyer represents and warrants to Sellers as follows:
4.1 Organization. Buyer is a limited liability company validly existing and in
good standing under the laws of the State of West Virginia.
4.2 Authority Relative to this Agreement. Buyer has the full power, authority
and legal right to execute and deliver this Agreement and to consummate the
transactions and perform its obligations as contemplated hereby. The execution
and delivery of this Agreement by Buyer and the consummation of the transactions
contemplated hereby by Buyer have been duly and validly authorized by all
necessary action, and this Agreement has been duly and validly executed and
delivered by Buyer and assuming due authorization, execution and delivery by
Seller, constitutes a legal, valid and binding obligation of Buyer enforceable
against Buyer in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency or similar law affecting the rights of
creditors generally.
4.3 No Defaults. The execution, delivery and performance of this Agreement by
Buyer will not (a) conflict with or result in any breach of any provision of the
certificate of incorporation, by-laws or other organizational documents of
Buyer, or (b) violate any law, statute, rule, regulation, order, injunction or
decree of any federal, state or local governmental authority or agency
applicable to Buyer.
 
 
21

--------------------------------------------------------------------------------

 
4.4 Brokers. There is no broker or finder or other person who would have any
valid claim against any Seller for a commission or brokerage in connection with
this Agreement or the transactions contemplated hereby as a result of any
agreement, understanding or action by Buyer.
ARTICLE V.
COVENANTS OF SELLER PENDING THE CLOSING DATE


Sellers, as applicable, covenant and agree that from the date hereof to and
including the Closing Date:
5.1 Maintenance of Business. Sellers shall continue to carry on the business and
operation of, and maintain the books, accounts and records of, the Newspaper in
substantially the same manner as heretofore in the ordinary course of business
and shall maintain the properties, machinery, equipment and other Assets used in
the business of the Newspaper in substantially the same manner as heretofore in
the ordinary course of business.
Except as set forth on Schedule 5.1, prior to the Closing Date, no Seller will,
with respect to the Newspaper, without the prior written consent of Buyer, which
will not be unreasonably withheld, conditioned or delayed:
(a) (i) Make any change in circulation practices, or promotional, marketing or
premium practices of the Newspaper, other than changes in the ordinary course of
business which changes are not material, or (ii) make any change in policies for
the pricing of circulation or advertising of the Newspaper except for changes in
the ordinary course of business which changes are not material;
(b) Sell, lease, remove, transfer or agree to sell, lease, remove or transfer
any of the Assets without replacement thereof with an asset of substantially
equivalent kind, condition and value;
(c) Enter into or amend any contract of employment or collective bargaining
agreement, or permit or commit to any increases or changes in the compensation
(including, but not limited to, bonus, pension, profit-sharing, incentive,
deferred compensation, stock purchase, stock option, stock appreciation right,
group insurance, severance pay, retirement or other employee benefit plan,
agreement or arrangement) of any employees of the Newspaper, except for
increases in accordance with historical practices;
 
 
 
22

--------------------------------------------------------------------------------

 
(d) Enter into or amend any contract or commitment with respect to any of the
Newspaper involving annual consideration of more than $25,000, waive any right
or enter into any other transaction, other than as permitted by other provisions
of this Agreement;
(e) Sell, assign, transfer, license or permit to lapse any material Right;
(f) Make any material change in any of the Real Property or fail to maintain the
Real Property or other Assets in adequate repair and condition, ordinary wear
and tear excepted; or cancel or fail to renew any of the current insurance
policies or any of the coverage thereunder maintained for the protection of any
of the Real Property or the other Assets;
(g) Except for Permitted Encumbrances, encumber any of the Assets or permit any
of the Assets to become subject to any Lien; or
(h) Enter into any contracts, agreements or arrangements (written or oral) with
any of its affiliates.
5.2 Organization; Goodwill. Sellers shall use their reasonable efforts to
preserve the business organization of the Newspaper intact and preserve the
goodwill of the Newspaper’s suppliers, customers and others having business
relations with the them.
5.3 Access to Facilities, Files and Records. At the reasonable request of Buyer
and subject to the need to preserve the confidentiality of this transaction
prior to Closing in order to preserve relationships with employees and
customers, Sellers shall give or cause to be given to the officers, employees,
accountants, counsel and authorized representatives of Buyer (a) full access
during normal business hours to all facilities, property, accounts, books,
minute books, deeds, title papers, licenses, agreements, contracts, tax returns,
records and files of every character, equipment, machinery, fixtures, furniture,
vehicles, notes and accounts payable and receivable and inventories related to
the Newspaper, and (b) all such other information concerning the Assets and
affairs of the Newspaper as Buyer may reasonably request. With the consent and
supervision of Sellers, Sellers shall permit representatives of Buyer to perform
inspections of the Real Property and the structures located thereon and to
perform surveys, environmental assessments, sampling and audits as Buyer may
reasonably request with respect to the Assets.
 
 
23

--------------------------------------------------------------------------------

 
5.4 Representations and Warranties. Sellers shall give detailed written notice
to Buyer promptly upon the occurrence of or becoming aware of the impending or
threatened occurrence of any event which would cause or constitute a breach, or
would have caused a breach had such event occurred or been known to Sellers
prior to the date hereof, of any of Sellers representations or warranties
contained in this Agreement or in any Schedule hereto.
5.5 Corporate Action. Subject to the provisions of this Agreement, Sellers will
take all necessary action required of them to carry out the transactions
contemplated by this Agreement.
5.6 Consents. Sellers will use commercially reasonable efforts to obtain or
cause to be obtained prior to the Closing Date consents to the assignment to or
assumption by Buyer of all of the Material Contracts which require the consent
of any third party by reason of the transactions provided for in this Agreement
as shown on Schedule 3.9; provided, however, that no Seller shall be required to
make any payments or to incur any obligations to third parties in connection
with the obtaining of any such consent.
5.7 Confidential Information. If for any reason the transactions contemplated in
this Agreement are not consummated, Sellers shall not disclose to third parties
any information designated as confidential and received from Buyer or its agents
in the course of investigating, negotiating and completing the transactions
contemplated by this Agreement. Nothing shall be deemed to be confidential
information with respect to the preceding sentence which: (a) is known to
Sellers at the time of its disclosure to it; (b) becomes publicly known or
available other than through disclosure by Sellers; (c) is rightfully received
by Sellers from a third party not known by Sellers to be subject to an
obligation of confidentiality; or (d) is independently developed by Sellers.
5.8 Consummation of Agreement. Subject to the provisions of Section 10.2 of this
Agreement, Sellers shall use reasonable efforts to fulfill and perform all
conditions and obligations on its part to be fulfilled and performed under this
Agreement and to cause the transactions contemplated by this Agreement to be
fully carried out.
5.9 Notice of Proceedings. Sellers will promptly notify Buyer in writing upon
becoming aware of any order or decree or any complaint praying for an order or
decree restraining or enjoining the consummation of this Agreement or the
transactions contemplated hereunder, or upon receiving any notice from any
governmental department, court, agency or commission of its intention to
institute an investigation into, or institute any action or proceeding to
restrain or enjoin consummation of this Agreement or such transactions, or to
nullify or render ineffective this Agreement or such transactions if
consummated.
 
 
24

--------------------------------------------------------------------------------

 
5.10 Taxes. Sellers shall pay all taxes relating to the Newspaper or the Assets
as they become due.


ARTICLE VI.
COVENANTS OF BUYER PENDING THE CLOSING DATE


Buyer covenants and agrees that from the date hereof to and including the
Closing Date:
6.1 Representations and Warranties. Buyer shall give detailed written notice to
Sellers promptly upon the occurrence of or becoming aware of the impending or
threatened occurrence of any event which would cause or constitute a breach, or
would have caused a breach had such event occurred or been known to Buyer prior
to the date hereof, of any of the representations and warranties of Buyer
contained in this Agreement.
6.2 Corporate Action. Subject to the provisions of this Agreement, Buyer will
take all necessary action required to carry out the transactions contemplated by
this Agreement.
6.3 Confidential Information. If for any reason the transactions contemplated in
this Agreement are not consummated, Buyer shall not disclose to third parties
any information designated as confidential and received from Sellers or their
agents in the course of investigating, negotiating and completing the
transactions contemplated by this Agreement. Nothing shall be deemed to be
confidential information which: (a) is known to Buyer at the time of its
disclosure to it; (b) becomes publicly known or available other than through
disclosure by Buyer; (c) is rightfully received by Buyer from a third party; or
(d) is independently developed by Buyer.
Except to the extent required by law, Buyer also shall not disclose to third
parties the terms of this Agreement; provided, however, that Buyer may disclose
such terms to any current or prospective lender or investor who has demonstrated
to the reasonable satisfaction of Buyer (x) the financial capability to be a
lender or investor of Buyer and (y) a good faith interest in becoming a lender
or investor of Buyer. Buyer shall cause any person or entity to whom the terms
of this Agreement are disclosed to agree to abide by the provisions of this
Section 6.3. Buyer shall be responsible for compliance with the provisions of
this Section 6.3 by any person or entity to whom the terms of this Agreement are
disclosed by Buyer.
 
 
25

--------------------------------------------------------------------------------

 
6.4 Consummation of Agreement. Subject to the provisions of Section 10.2 of this
Agreement, Buyer shall use its reasonable efforts to fulfill and perform all
conditions and obligations on its part to be fulfilled and performed under this
Agreement and to cause the transactions contemplated by this Agreement to be
fully carried out.
6.5 Notice of Proceedings. Buyer will promptly notify Sellers in writing upon
becoming aware of any order or decree or any complaint praying for an order or
decree restraining or enjoining the consummation of this Agreement or the
transactions contemplated hereunder, or upon receiving any notice from any
governmental department, court, agency or commission of its intention to
institute an investigation into, or institute any action or proceeding to
restrain or enjoin the consummation of this Agreement or such transactions, or
to nullify or render ineffective this Agreement or such transactions if
consummated.
6.6 Maintenance of Financial Position. Between the date of this Agreement and
the Closing Date, Buyer shall not take any action, or fail to take any action,
that would impair Buyer’s ability to fulfill its obligations under this
Agreement.


ARTICLE VII.
CONDITIONS TO THE OBLIGATIONS OF SELLERS


The obligations of Sellers under this Agreement are, at their option, subject to
the fulfillment of the following conditions prior to or at the Closing Date:
7.1 Representations, Warranties and Covenants.
(a) The representations and warranties of Buyer contained in this Agreement and
in any statement, certificate, schedule or other document delivered by Buyer
pursuant hereto or in connection with the transactions contemplated hereby,
shall have been true and accurate as of the date when made and shall be deemed
to be made again on and as of the Closing Date and shall then be true and
accurate, except for untrue or inaccurate representation or warranties which
would not, in the aggregate, impair Buyer’s ability to fulfill its obligations
under this Agreement; and
 
26

--------------------------------------------------------------------------------

 
 
(b) Buyer shall have delivered to Sellers a certificate of an appropriate
officer of Buyer, dated the Closing Date, certifying to the fulfillment of the
conditions set forth above.
7.2 Proceedings.
(a) No action or proceeding shall have been instituted before any court or
governmental body to restrain or prohibit, or to obtain substantial damages in
respect of, the consummation of the transactions contemplated by this Agreement
which, in the reasonable opinion of Sellers, may reasonably be expected to
result in an award of substantial damages; and
(b) At the Closing Date, there shall be no injunction, restraining order or
decree of any nature of any court or governmental authority or body in effect
which restrains or prohibits the consummation of the sale and purchase of the
Assets.


ARTICLE VIII.
CONDITIONS TO THE OBLIGATIONS OF BUYER


The obligations of Buyer under this Agreement are, at its option, subject to the
fulfillment of the following condition prior to or at the Closing Date.
8.1 Fifth Third Lien. Release of liens of Fifth Third Bank, as Administrative
Agent for those secured lenders under that certain First Amended and Restated
Credit Agreement dated as of October 19, 2012, as amended by First Limited
Forbearance and Waiver Agreement and First Amendment to Amended and Restated
Credit Agreement dated as of May 31, 2013 to the Assets.


ARTICLE IX.
INDEMNIFICATION


9.1 Survival; Limitations.
(a) The representations and warranties of the parties contained in or made
pursuant to this Agreement shall be deemed to have been made on the date hereof
and on the Closing Date, shall survive the Closing Date and shall remain
operative and in full force and effect for the period ending July 15, 2015 (the
“Survival Period”); provided that if on or prior to the expiration of the
Survival Period, a notice of claim for indemnification shall have been given in
accordance with Section 9.4 hereof, the indemnified party shall continue to have
the right to be indemnified with respect to such indemnification claim until
such claim for indemnification has been satisfied or otherwise resolved as
provided in this Article IX; and provided further that the representations and
warranties contained in Section 3.17 (‘Environmental Matters’), 3.18
(‘Circulation’) and Section 3.20 (‘Taxes’) shall survive until the expiration of
the applicable statute of limitations period plus 90 days and the
representations and warranties contained in Sections 3.2 (‘Sellers’ Authority’),
3.16 (‘Brokers’) and 4.2 (‘Buyer’s Authority’) and all covenants and agreements
made by any party hereunder which are to be performed after the Closing Date
shall survive without time limit, with the exception of Sections 9.2(a) and
9.3(a), which shall only remain operative and in full force and effect as long
as indemnification with respect to the underlying representation and warranty
remains available in accordance with the foregoing provisions of this Section
9.1(a) (including as extended pursuant to the first proviso hereof).
 
 
27

--------------------------------------------------------------------------------

 
(b) Buyer shall not be entitled to indemnification under this Agreement for any
indemnification claim under Section 9.2(a) until the aggregate Loss and Expense
(as defined herein) suffered by Buyer subject to indemnification under Section
9.2(a) of this Agreement exceeds $100,000 (the “Threshold”). Once the Threshold
has been reached, Buyer shall be entitled to full indemnification from Sellers
pursuant to Section 9.2(a) below for the aggregate amount of Loss and Expense
suffered by Buyer, including any and all claims which individually or in the
aggregate did not reach the Threshold. Notwithstanding the foregoing, the
Threshold shall not apply to any adjustments under Section 1.6, or resulting
from fraud or willful misconduct by Sellers or to any indemnification claim
related to covenants and agreements made by any party hereto which are to be
performed after the Closing Date.
(c) Sellers’ maximum aggregate liability to Buyer for indemnification claims
under Section 9.2(a) of this Agreement with respect to any Loss and Expense
shall be $1,000,000 (the “Cap”); provided that the Cap shall not apply to any
Loss and Expense suffered by Buyer resulting from fraud or willful misconduct by
Sellers or any covenants and agreements made by any party hereto which are to be
performed after the Closing Date. Except with regard to compensation for claims
paid to third parties, no indemnifying party shall have any liability to an
indemnified party for any punitive, indirect, incidental or consequential
damages or loss including, without limitation, loss of revenue or loss of
profits.
 
28

--------------------------------------------------------------------------------

 
(d) Except for equitable remedies (including, without limitation, injunctive
relief) and in the absence of fraud, the parties hereto acknowledge and agree
that the sole and exclusive remedy of Buyer and Seller, as the case may be, from
and after the Closing Date with respect to any Loss and Expense whatsoever and
any and all claims for breach or liability under this Agreement or any of the
transactions contemplated hereby shall be solely in accordance with, and limited
by, the indemnification provisions set forth in this Article IX.
9.2 Indemnification of Buyer. Sellers agree that they shall jointly and
severally indemnify, defend and hold Buyer harmless from and against any and all
damages, claims, losses, expenses, costs, obligations and liabilities, including
without limitation, liabilities for reasonable attorneys’ fees and disbursements
(“Loss and Expense”), suffered directly or indirectly by Buyer by reason of, or
arising out of:
(a) any breach of any representation or warranty made by Sellers pursuant to
this Agreement, provided that, solely for purposes of this Article IX, any
representation or warranty of Sellers contained herein that is subject to a
materiality or Material Adverse Effect qualification shall not be so qualified
for purposes of determining whether a breach has occurred;
(b) any failure by any Seller to perform or fulfill any of its covenants or
agreements set forth in this Agreement;
(c) any failure by any Seller to pay or perform when due any of its liabilities
or obligations arising out of or related to the business of the Newspaper on or
prior to the Closing Date which have not been assumed by Buyer hereunder,
including, but not limited to, the Excluded Liabilities;
 
 
29

--------------------------------------------------------------------------------

 
(d) any litigation, proceeding or claim by any third party relating to the
business or operations of the Newspaper on or prior to the Closing Date;
(e) the Excluded Assets; or
(f) any liability, including but not limited to any liability pursuant to any
Environmental Law, arising from or related to conditions or events that occurred
prior to the Closing arising from or related to the ownership of the Real
Property and/or the operations of the Newspaper on the Real Property on or prior
to the Closing Date.
9.3 Indemnification of Sellers. Buyer agrees that it shall indemnify, defend and
hold each Seller harmless from and against any and all Loss and Expense suffered
directly or indirectly by such Seller by reason of, or arising out of:
(a) any breach of any representation or warranty made by Buyer pursuant to this
Agreement;
(b) any failure by Buyer to perform or fulfill any of its covenants or
agreements set forth in this Agreement;
(c) any failure by Buyer to pay or discharge on or subsequent to the Closing
Date any Assumed Liabilities hereunder; or
(d) any litigation, proceeding or claim by any third party relating to the
business or operation of the Newspaper after the Closing Date.
(e) claims made by New Employees with respect to termination of employment by
Buyer after the Closing Date, including, but not limited to, any claims for
improper termination or severance payments.
9.4 Notice of Claims. If any Sellers or Buyer believes that it has suffered or
incurred any Loss and Expense, it shall notify the other party promptly in
writing and within the applicable time period specified in Section 9.1,
describing such Loss and Expense, the amount thereof, if known, and the method
of computation of such Loss and Expense, all with reasonable particularity and
containing a reference to the provisions of this Agreement in respect of which
such Loss and Expense shall have occurred; provided, however, that the amount of
the Loss and Expense set forth in the notice shall not be a limitation on any
claim for the actual amount of such Loss and Expense.
 
 
30

--------------------------------------------------------------------------------

 
9.5 Defense of Third Party Claims. If any action at law or suit in equity is
instituted by a third party (a “Claim”) with respect to which any of the parties
intends to claim a Loss and Expense under this Article IX, such party shall
promptly notify the indemnifying party of such action or suit. The indemnifying
party shall have the right to conduct and control any Claim through counsel of
its own choosing, but the indemnified party may, at its election, participate in
the defense of any such Claim at its sole cost and expense. If the indemnifying
party does not notify the indemnified party within 10 days after receipt of the
notice specified in this Section 9.5 that it is defending any such Claim, then
the indemnified party may defend such Claim, and settle such Claim, through
counsel of its own choosing, and recover from the indemnifying party the amount
of any such settlement or of any judgment and the costs and expenses of such
defense, including, but not limited to, reasonable attorneys’ fees and
disbursements.
Notwithstanding the foregoing, the failure by a party to abide by these terms
and conditions shall not affect the other party’s obligations to indemnify such
party against Loss and Expense under this Article IX, except to the extent the
indemnifying party is actually prejudiced thereby.


ARTICLE X.
MISCELLANEOUS PROVISIONS
10.1 Risk of Loss. The risk of any loss, damage or destruction to any of the
Assets to be transferred to Sellers hereunder from any cause shall be borne by
Sellers at all times prior to the Closing hereunder. Upon the occurrence of any
loss or damage in excess of $10,000 to any of the Assets to be transferred
hereunder prior to the Closing, Sellers shall notify Buyer of same in writing
immediately stating with particularity the extent of the loss or damage
incurred, the cause thereof if known and the extent to which restoration,
replacement and repair of the Assets lost or destroyed will be reimbursed under
any insurance policy with respect thereto.
10.2 Abandonment of Agreement. This Agreement may not be terminated by Sellers
or Buyer at any time prior to the Closing Date unless Fifth Third, as
Administrative Agent, Lender and L/C Issuer fails to release any and all liens
it may have upon the Assets at the Closing Date. If Fifth Third Bank so refuses
to release its lien or cannot for any reason so release its lien then the
Agreement may be cancelled by either party.
 
 
31

--------------------------------------------------------------------------------

 
10.3 Liabilities Upon Abandonment. In the event this Agreement is terminated
pursuant to Section 10.2 above, no party hereto shall have any liability to any
other party for costs, expenses, damages, loss of anticipated profits or
otherwise. If this Agreement is terminated pursuant to Section 10.2, Buyer shall
be entitled to the return of the $2,000,000 deposit made on or about June 19,
2013 (the “Deposit”) and nothing else.
10.4 Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby will be paid by the party incurring such costs and expenses. Any sales or
use taxes or recording or transfer taxes or fees directly related to
transferring the Assets to Buyer (“Transfer Taxes”) shall be paid by Sellers.
10.5 Employees and Employee Benefits.
(a) Buyer hereby agrees to offer employment, effective the day after the Closing
Date, to all individuals who are, on the Closing Date, active, full or part-time
employees (including employees on short-term leave) of the Newspaper. With
respect to each such employee to whom Buyer offers employment, Buyer shall offer
to employ such person at a base compensation that is no less than the base
compensation that was paid to such employee immediately prior to Closing. Each
employee of the Newspaper who accepts employment with Buyer on the Closing Date
is hereinafter referred to as a “New Employee”.
(b) Except as set forth in subsection (a) above, Buyer, in its sole discretion,
shall determine what employee benefits will be made available to New Employees;
provided, however, that Buyer will offer medical coverage to New Employees on
and after the Closing Date, to the extent permitted by any applicable health
plans, shall waive for New Employees any pre-existing condition limitations and
waiting periods that may apply under its health plans, and shall recognize New
Employees’ service with Sellers or any of their respective affiliates as if it
were service with Buyer for purposes of satisfying any vesting requirements
under any benefit plans offered by Buyer (but not for purposes of benefit
accrual or for determining the amount of benefits payable under any benefit plan
other than a vacation plan).
 
32

--------------------------------------------------------------------------------

 
(c) Buyer shall be responsible for any obligations under federal, state or local
plant closing statutes, including the WARN Act, with respect to events occurring
after the Closing Date other than any such obligations arising from the
consummation of the transactions contemplated by this Agreement.
(d) Sellers shall be responsible for and timely pay all compensation owed to the
New Employees and shall be responsible for and timely provide New Employees with
all benefits owed under the Employee Benefit Programs through the Closing Date.
Sellers will retain all of the Employee Benefit Programs, including all employee
benefit plans and pension plans, and Buyer will not assume obligations under any
such programs. Sellers shall be fully and solely responsible for any costs,
expenses, obligations and liabilities arising out of the pension or retirement
obligations attributable to the Newspaper’s current or former employees related
to the period on or prior to the Closing Date.
10.6 Further Assurances and Consents.
(a) From time to time after the Closing Date, without further consideration,
each Seller will, at its expense, (i) execute and deliver, or cause to be
executed and delivered, such documents to Buyer as Buyer may reasonably request
in order to effectively vest in Buyer good and valid (and, in the case of Real
Property, good and marketable) title to the Assets, and (ii) use reasonable
efforts to obtain any third-party consents to the assignment to Buyer of the
Material Contracts which require the consent of any third party by reason of the
transactions provided for in this Agreement and which were not obtained by
Seller on or before the Closing Date.
(b) From time to time after the Closing Date, Buyer will provide Sellers with
access, with reasonable prior notice and during normal business hours, to the
financial records of the Newspaper related to the period on or prior to the
Closing Date for use by Sellers in connection with tax and/or legal proceedings
related to the operation of the Newspaper on or prior to the Closing Date. Buyer
agrees to maintain all tax records related to the Newspaper for all tax years
that remain open as of the Closing Date unless and until (i) Sellers notify
Buyer in writing that any such tax year(s) has (have) been closed or (ii) Buyer
has given Sellers prior written notice of its intent to destroy such records and
Sellers have not reasonably and promptly requested that such records not be
destroyed.
 
 
33

--------------------------------------------------------------------------------

 
(c) If, in order to properly prepare its financial statements or documents to be
filed with any governmental authority or agency, it is necessary that any party
hereto be furnished with additional information relating to the Assets or the
Newspaper and such information is in the possession of any of the other parties
hereto, such party or parties agree to use its/their best efforts to furnish
such information to the requesting party without cost or expense to the
requesting party, unless it necessary for such party or parties to incur third
party expenses (e.g. legal or accounting fees) in connection with such request
in which case the requesting party shall reimburse the furnishing party for such
third party expenses. After the Closing Date, except to the extent otherwise
noted, Sellers, on the one hand, and Buyer, on the other hand, shall, to the
extent reasonably requested by the other: (i) assist in the preparation of tax
returns relating to the Assets and/or the Newspaper, (ii) cooperate in preparing
any audits by or disputes with any governmental authority, including but not
limited to, regarding any tax returns, (iii) at any time after the execution of
this Agreement, assist in the preparation of unaudited and audited financial
statements to the extent they relate to, incorporate or rely upon any
information regarding the Assets and/or the Newspaper, including but not limited
to providing relevant work papers and any certification or representation
reasonably requested, (iv) make available information, records and documents
relating to taxes relating to the Assets and/or the Newspaper, and (v) furnish
copies of correspondence received from any governmental authority in connection
with any tax audit or information request relating to the Assets and/or the
Newspaper.
10.7 Waiver of Compliance. Except as otherwise provided in this Agreement, any
failure of any of the parties to comply with any obligation, representation,
warranty, covenant, agreement or condition herein may be waived by the other
party only by a written instrument signed by the party granting the waiver. Any
such waiver or failure to insist upon strict compliance with a term of this
Agreement shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.
 
 
34

--------------------------------------------------------------------------------

 
10.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered by hand or by facsimile transmission or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the parties at the following addresses (or at such other address for
a party as shall be specified by like notice):


(a) If to Sellers, to:
Champion Publishing, Inc.
2450-90 First Avenue
Huntington, West Virginia 25703
Attn: Todd R. Fry
Fax No. (304) 528-2765


with a copy to:


Huddleston Bolen LLP
611 Third Avenue
Huntington, West Virginia 25701
Attn: Thomas J. Murray
Fax No. (304) 522-4312


and


Champion Industries, Inc., to:
2450-90 First Avenue
Huntington, West Virginia 25703
Attn: Todd R. Fry
Senior Vice President and Chief Financial Officer
Fax No. (304) 528-2765


with a copy to:


Huddleston Bolen LLP
611 Third Avenue
Huntington, West Virginia 25701
Attn: Thomas J. Murray
Fax No. (304) 522-4312


 
35

--------------------------------------------------------------------------------

 


(b)
If to Buyer:

HD Media Company, LLC
_____________________________
_____________________________
Attn: Douglas Reynolds
Fax No.:______________________


with a copy to:


Steptoe & Johnson PLLC
P.O. Box 2195
Huntington, WV 25722-2195
Attn: David H. Lunsford
Fax No.:______________________






10.9 Assignment. This Agreement and all of its terms shall be binding upon and
inure to the benefit of the parties and their respective successors and
permitted assigns. Prior to the Closing, this Agreement shall not be assigned by
any party hereto without the prior written consent of the other parties.
10.10 Governing Law. This Agreement shall be governed by, construed and enforced
in accordance with the laws of the State of West Virginia without reference to
the choice of law principles thereof.
10.11 Public Announcements. Prior to the Closing, except as required by
applicable law, rule or regulation, no public announcement (including an
announcement to employees) or press release concerning the transactions provided
for herein shall be made by any party without the prior written approval of the
other parties, which shall not be unreasonably withheld, conditioned or delayed.
With respect to any disclosures required by applicable law, rule or regulation,
including disclosure requirements under applicable securities laws and Current
Reports on Form 8-K, each party will consult with the other party and allow the
other party to review the proposed disclosure prior to making any such
disclosures.
10.12 No Third Party Rights. Nothing in this Agreement shall be deemed to create
any right on the part of any person or entity not a party to this Agreement.
10.13 Waiver of Jury Trial. Sellers and Buyer specifically waive any right to
trial by jury in any court with respect to any contractual, tortious or
statutory claim, counterclaim or crossclaim against the other arising out of or
connected in any way to this Agreement because the parties hereto, each of whom
are represented by counsel, believe that the complex commercial aspects of their
dealing with one another make a jury determination neither desirable nor
appropriate.
 
 
36

--------------------------------------------------------------------------------

 
10.14 Counterparts. This Agreement may be executed in identical counterparts and
each counterpart hereof shall be deemed to be an original instrument, but all
counterparts hereof taken together shall constitute a single document.
10.15 Headings. The article and section headings contained in this Agreement are
for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.
10.16 Specific Performance. Except as provided in Section 10.3, without limiting
or waiving in any respect any rights or remedies of Buyer or any of Sellers
given under this Agreement, or now or hereafter existing at law or in equity or
by statute, Buyer and each Seller shall be entitled to seek specific performance
of the obligations to be performed by Buyer or a Seller, as the case may be, in
accordance with the provisions of this Agreement.
10.17 Severability. If any provision of this Agreement or the application of any
such provision to any person or circumstance shall be held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof.
10.18 Confidentiality. Except as contemplated in Section 6.3, Sellers and Buyer
shall not disclose to third parties the terms of this Agreement except as
required by applicable law.
10.19 Entire Agreement; Amendments. This Agreement, including the Exhibits and
Schedules hereto and the documents delivered hereunder, together with the
Amended and Restated Letter of Intent dated June 14, 2013 among Sellers and
Douglas Reynolds, embodies the entire agreement and understanding of the parties
in respect of the subject matter hereof, and supersedes all prior agreements and
understandings between the parties. This Agreement may not be amended except in
a writing signed by both parties. The parties have caused this Agreement to be
signed by their respective duly authorized officers as of the date first above
written.
 
{Signature page follows}
 
 
37

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement, which is
effective as of the date first written above.


SELLERS:


CHAMPION PUBLISHING, INC.




By:
Name: Todd R. Fry
Title: Vice President and Chief Financial Officer
Date: July 12, 2013




CHAMPION INDUSTRIES, INC.




By:
Name: Todd R. Fry
Title: Senior Vice President and Chief FinancialOfficer
Date: July 12, 2013






BUYER:


HD MEDIA COMPANY, LLC


By:
Name: Douglas Reynolds
Title: Sole Member
Date: July 12, 2013




 
 

--------------------------------------------------------------------------------

 
Schedule 1.2(j)
Excluded Assets


•
Assets of River Cities Printing and tradename River Cities Printing

-
See attached fixed asset listing for River Cities Printing



·
RIVERCITIESPRINTING.COM



·
STICKONADS.COM



·
YOURRIVERCITIES.COM

 
 
 

--------------------------------------------------------------------------------

 
Schedule 1.6(c)
Exceptions to GAAP


See the attached Huntington, West Virginia Financial Statements (Schedule 3.3).


The Huntington, West Virginia Financial Statements have not been prepared in
accordance with GAAP as set forth below:


1.
Absence of a statement of cash flows, statement of shareholders' equity, the
absence of footnotes, and the absence of disclosures related to such footnotes.



2.
Absence of normal year-end adjustments and quarterly adjustments in interim
financial statements for various items.



3.
Workers Compensation is typically prepaid and may not conform to GAAP on a stand
alone basis due to allocation to newspaper segment.



4.
Absence of allocations for certain costs associated with shared services, if
any, for such items as corporate executive management, certain legal,
accounting, telecommunications, human resources, medical, disability, and
insurance amounts.



5.
Medical costs are allocated based on an internal charge and may not be
representative of actual medical costs applicable to the segment due to
reinsurance premiums, IBNR reserves actual claims experience among other
factors.



6.
Income and franchise tax accounting to the extent applicable may not conform to
GAAP on a stand alone segment or divisional basis as recorded in the internal
financial statements.



7.
Absence of liabilities associated with environmental liabilities none of which
are known nor accrued.



8.
Absence of interest income / expense on intercompany accounts, if any.



9.
Newsprint is valued at cost or net realizable value if below cost.



10.
Assets, liabilities and revenues and expenses of River Cities Printing have been
excluded. Some of these items are subject to judgment in terms of allocations of
costs or otherwise adjusted based on good faith estimates by management
consistent with past practice.



11.
A substantial portion of the Company’s interest bearing debt has been pushed
down to the Herald-Dispatch.

 
 
 

--------------------------------------------------------------------------------

 
Schedule 2.2(e)
Transition Services Table


Attached






 
 

--------------------------------------------------------------------------------

 
1.
 

Transition Services Agreement
Services Provided by The Herald-Dispatch (HD) to Champion Industries (CI) and
River Cities Printing (RCP):
Transition Item
Requested Transition Period
Resolution
HD Production Director takes care of the majority of purchasing for RCP.
Transition to Champion over the next 90 days
 
HD processes Accounts Payable for RCP
Transition to Champion over the next 90 days
 
HD processes Accounts Receivable for RCP
Transition to Champion over the next 90 days
 
HD maintains certain database for RCP
Transition to Champion over the next 90 days
 
HD leases warehouse space that is used by HD, RCP and CI for inventory storage
(100 Industrial Lane, Route 2, Huntington, WV 25702).
HD currently pays the entire $7,000 monthly payment and all CAM charges. The
warehouse is used by HD newsprint, River Cities paper, and Champion Printing
paper. Over the next 90 days HD will continue to pay rent until the parties
agree to enter into an appropriate lease agreement or locate other space.
 
RCP uses HD Imagesetters and Adtrackers software to process orders.
HD will continue to provide services to RCP. Parties will negotiate in good
faith over the next 90 days a fee for services agreement.
 
HD tracks inventory for RCP.
HD would continue to provide service and inventory function would transition to
Champion over the next 90 days.
   
Services Utilized by The Herald-Dispatch (HD) from Champion Industries (CI) and
River Cities Printing (RCP):
Transition Item
Requested Transition Period
Resolution
CI processes payroll for HD and RCP for free.
HD to transition to new payroll software/service within 90 days and/or parties
agree to negotiate a fee for services agreement.
 
CI processes tax filings for HD.
HD to transition to software/service within 90 days and/or parties agree to
negotiate a fee for services agreement.
 
HD workers compensation insurance and general insurance is combined with CI
policies.
HD obtains its own insurance coverage prior to closing.
 
HD health insurance is provided by CI (self-insured). Third party administrator
is Healthsmart.
HD obtains its own insurance coverage prior to closing.
 
HD leases a van from Champion Leasing.
HD could choose to continue leasing van. Vehicle lease payment is $1,120 per
month.
 
CI maintains and renews Secure Certificates for HD IT department.
HD would need to obtain list of certificates and expiration dates from CI prior
to closing.
 
CI (Output Solutions) prints and mails HD subscriber billings.
CI would continue to provide and HD will continue to pay for service. HD pays
based on number of bills printed and mailed.
 
RCP prints stick-on notes and single sheet inserts for HD for insertion into the
paper.
HD could continue to use RCP for printing, but HD would expect higher costs.
Over the last 12 months, HD expensed $163,841 for advertising items printed by
RCP. HD would expect this expense to increase by approximately 20 percent once
RCP and HD are separated.
 

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 3.3
Financial Statements
Attached

 
 

--------------------------------------------------------------------------------

 
Schedule 3.7
Licenses and Permits


Elevator Inspection and License for Operation


•
Annual inspection by a state approved inspector.

•
Annual testing by a state approved contractor

•
Annual testing must be witnessed by a state approved inspector.

•
Traction elevators (cable) must be tested for full load capacity every 5 years
by a state approved contractor.

There must be a state approved inspector present during testing.
•
Licenses are issued following approved testing by the State of West Virginia,
Division of Labor.



Wastewater


•
Testing done February 17, 2005

•
Soluble Ag Result = 1.1

•
Federal level 3.0

•
No permits required

•
We have an exemption through 2009.



Waste Generation Report


•
Tested March 21, 2007

•
No waste detected.





Business Licenses


•
State of WV

•
City of Huntington

•
City of Ashland

•
City of Catlettsburg

•
City of Milton

 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.9
Contracts


(1) Licenses or agreements under which Seller is authorized to publish materials
supplied by others in future issues of the Newspaper with:


-
Gannett News Service (no written agreement)

-
Associated Press (consent required)

-
USA Weekend (consent required)



(2) Leases of real and personal property with:


-
Lease with ADJ Corporation for space at Route 2, Kyle Lane, Cabell County, West
Virginia (*consent required for assignment, not to be unreasonably withheld)



(3) Other contracts outside of the ordinary course of business involving annual
consideration of more than $25,000:


-
Agreement effective January 1, 2011, expiring December 31, 2013, between The
Herald-Dispatch and Graphic Communications Conference/International Brotherhood
of Teamsters Local 619-M of District Council 3 (no assignment provisions). See
Schedule 3.13.



-
Newsprint Purchase Agreement dated October 8, 2007 between Champion Publishing,
Inc. and Cox Newsprint Supply, Inc. (consent required)



(4) Miscellaneous online and IT contracts:
[untitled.jpg]

 
 

--------------------------------------------------------------------------------

The Herald-Dispatch/River Cities Printing
Software Inventory December 2012


Software
Version
Vendor
Description
Abinet
4.3
Ediwise
Newsprint inventory management
Adobe Creative Suites
2& 5.5
Adobe
InDesign, Photoshop, Illustrator, Acrobat, Flash. Used for ad and news page
production
Adpower
2.3
Harris/Mediaspan
Classified, advertising, scheduling, and pagination.
AdTracker X
6.8, 4E
DPS
Ad production database
Crystal Reports
10 & 11
Business Objects
Database reporting software
ECRM RIP
7.2r0
Konica
Film imaging software.
Fetch
5.3.1
Fetch Softworks
FTP file retrieving software
ICVerify
4.0
ICVerfiy
Credit card processing
Imaging Station
4.3
Graphic Enterprise
Plotter ripping software.
Inlay
4.0.8
Software Consulting Services
Used to apply the pagination file to an InDesign template.
Layout 8000
10.3.1
Software Consulting Services
Layout and pagination
Microsoft Map Point 2006
2006.0
Microsoft
Circulation route mapping software.
News Edit Pro
4.0.3
Harris/Mediaspan
Editorial database
Newszware
7.0
Icanon
Newspaper specific GL, AP, Advertising & Circulation
Pitstop Professional
8.0
Enfocus
PDF editing software
Rightfax Utility
9.3.2
Captaris Inc.
Network based fax utility
SlimCD
5.2
SlimCD
Credit card processing
Taske
8.1
Taske Technology
Photo monitoring software
Apogee
1.45.2
AGFA
Commercial printing processing software.
Asura
11.5
One Vision
Preflight program
Remote Programming Software
5.1
Bosch
Fob and building security software.
Symantec Backup Exec 2010
R3
Symantec
Backup server files
AVG Anti-virus Business Edition 2012
2012.0.2221
AVG Technologies
Corporate anti-virus
Automate 6, 7 and 8
6,7,8
Network Automation, Inc.
Used to automate daily web feeds and other tasks
Transporter
4.0.1
Harris & Baseview/Mediaspan
Used to transport tasks from News Edit Pro to Digital Collections and web
interface
Digital Collections
DC-5
GMTI
Editorial archiving software
Intellitunes
4.5
AGFA
Automated picture toning software
Microsoft Office 2007 Suites 32-bit Edition
     
Microsoft Office 2010 Suites 32-bit Edition
     
FreeHand MX
   
Newsroom artist



 
 

--------------------------------------------------------------------------------

 


Schedule 3.10(a)
Owned Real Property


946 5th Avenue, Huntington, West Virginia 25701-2004
 
 

--------------------------------------------------------------------------------

 
Schedule 3.10(b)
Leased Real Property


Route 2, Kyle Lane, Cabell County, West Virginia
(office and warehouse space)


The warehouse is approximately 44,400 square feet. HD pays $7,000 per month. The
warehouse is used by HD Newsprint, River Cities paper, and Chapman Printing
paper. HD newsprint storage and office space currently takes up approximately
2,505 square feet.


The Herald Dispatch (“HD”) leases a van from Champion Leasing for $1,120 per
month. The lease is on a month to month basis. HD also uses a Champion
Industries freightliner box truck to haul paper from the warehouse and will need
to be leased going forward.
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.11
Intellectual Property




Unregistered Common Law Marks
The Herald-Dispatch, formerly U.S. Registered Trademark (Registration No.
2758696) and all rights under Champion Publishing, Inc.’s U.S. Trademark
Application Serial No. 86006427
Best of the Tri-State
Health Source
Herd Game Day
MU Back-to-School
The Lawrence Herald
The Putnam Herald
Tri-State Family
Tri-State Home Buyers’ Guide
Tri-State Visitors' Guide
Tri-State Weekend


Trademarks and Tradenames
www.hdclassifieds.com
www.hdhomes.com
www.hdjobs.com
www.herald-dispatch.com
www.herald-dispatchcars.com
www.lawrenceherald.com
www.putnamherald.com
www.tristatefamily.com


Other
Advertisor Lists
Subscriber Lists
Copyrighted Stories & Photos since 1909


 
 

--------------------------------------------------------------------------------

 
NETWORK SOLUTIONS, LLC
1.
herald-dispatch.com

2.
tristatefamily.com

3.
lawrenceherald.com

4.
putnamherald.com

5.
hdclassifieds.com

6.
hdhomes.com

7.
hdjobs.com

8.
stickonads.com

9.
hdonline.com

10.
theherald-dispatch.com

11.
4yi.com

12.
musports.com

13.
thehuntingtonheralddispatch.com

14.
theheralddispatch.com

15.
huntingtonheralddispatch.com

16.
huntingtonherald-dispatch.com

17.
huntingtonheralddispatch.info

18.
wvhomeforgood.org

19.
thehuntingtonherald-dispatch.com



OTHERS
1.
southpointford.com

2.
greenupchevroletbuick.com



Schedule 3.12
Litigation and Compliance with Laws




None
 
 

--------------------------------------------------------------------------------

 
Schedule 3.13(a)
Employees; Salaries


See employee listing, attached hereto as Exhibit 3.13(a)
 
 

--------------------------------------------------------------------------------

 
Schedule 3.13(b)
Labor Agreements


Pressroom is unionized (Teamsters, formerly Graphic Communications International
Union); contract expires 12/31/13.
 
 

--------------------------------------------------------------------------------

 
Schedule 3.14
Tangible Personal Property


See fixed asset report attached hereto as Exhibit 3.14(a)
 
 

--------------------------------------------------------------------------------

 
Schedule 3.15
Changes Since Balance Sheet Date




 
 

--------------------------------------------------------------------------------

 


Schedule 3.17
Environmental Matters


(1)
Asbestos-containing materials are present at the Herald-Dispatch building.



(2)
Lead wipe sampling has identified the presence of lead on various surfaces
within the

Herald-Dispatch building. The source of the lead is unknown, but could be from
former plate making operations. The extent of the presence of the lead residuals
within the building has not been fully delineated and is not known.
 
 

--------------------------------------------------------------------------------

 
Schedule 3.18
Circulation Reports


See Circulation report, attached hereto as Exhibit 3.18(a)
 
 

--------------------------------------------------------------------------------

 
Schedule 5.1
Maintenance of Business


The Herald-Dispatch intends to renew/renegotiate its expiring advertising
contracts.
 
 

--------------------------------------------------------------------------------

 
Schedule 8.4
Material Consents




None


 
 

--------------------------------------------------------------------------------

 